NOT FOR PUBLICATION                              FILED
                     UNITED STATES COURT OF APPEALS                          SEP 24 2015

                            FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS




JEFFREY FARRELL CHURCHILL,                       No. 13-35578

              Plaintiff - Appellant,             D.C. No. 3:12-cv-05580-KLS

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                  Appeal from the United States District Court
                     for the Western District of Washington
                 Karen L. Strombom, Magistrate Judge, Presiding

                     Argued and Submitted September 4, 2015
                              Seattle, Washington

Before: NOONAN, HAWKINS, and GOULD, Circuit Judges.

      Jeffrey Churchill appeals the district court’s order upholding the

Commissioner of Social Security’s denial of his request for Supplemental Security

Income (SSI) benefits. We have jurisdiction under 28 U.S.C. § 1291, and we

vacate and remand.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      We review de novo the district court’s order upholding the Commissioner’s

denial of benefits. Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001). We

will reverse such a decision only if it is based on legal error or is not supported by

substantial evidence. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).

      The Administrative Law Judge (ALJ) found Churchill was not disabled

within the meaning of the Social Security Act, and therefore was not entitled to SSI

benefits. The ALJ relied on the conclusions of Dr. Linda Jansen, Dr. Kent Reade,

and Dr. Mary A. Gentile. She rejected the opinion of Dr. David Moore, who

evaluated Churchill for the Washington State Department of Social and Health

Services pursuant to Churchill’s application for welfare benefits. The ALJ stated

only that “Dr. Moore’s opinion is not supported by the objective medical

evidence,” and therefore granted it “little weight.” The ALJ also failed to include

Dr. Moore’s objective clinical findings in her list of objective medical evidence.

      To reject an uncontradicted opinion of an examining doctor, an ALJ must

state clear and convincing reasons for doing so. Magallanes v. Bowen, 881 F.2d
747, 751 (9th Cir. 1989). If an examining doctor’s opinion is contradicted by

another doctor’s opinion, an ALJ may only reject the former by providing specific

and legitimate reasons that are supported by substantial evidence. Bayliss v.

Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (citations omitted). Dr. Moore’s


                                          -2-
opinion contradicted Dr. Jansen’s. We thus agree with the district court that the

ALJ’s “reason for rejecting Dr. Moore’s opinion is insufficient, as it gives little

guidance as to the specific evidence the ALJ actually reviewed and found to be

inconsistent with [Dr. Moore’s] opinion.” However, ignoring Dr. Moore’s opinion

was not harmless. Had the ALJ incorporated Dr. Moore’s findings into the

hypothetical presented to the vocational expert, the expert may have testified that

Churchill was unable to maintain any employment.

      We thus vacate and remand to the district court to remand to the ALJ to

properly consider how much weight to give Dr. Moore’s findings. If the ALJ finds

it appropriate to incorporate those findings into a new hypothetical, she may hold a

hearing where the new hypothetical is presented to the vocational expert. Costs

awarded to Churchill.

      VACATED and REMANDED.




                                          -3-